NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                            FILED
                            FOR THE NINTH CIRCUIT
                                                                            APR 10 2017
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
LISA ANN COLMERY-PINKERTON,                      No.     15-55810

              Plaintiff-Appellant,               D.C. No.
                                                 5:14-cv-00726-JFW-PLA
 v.

NANCY A. BERRYHILL, Acting                       MEMORANDUM*
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                             Submitted April 6, 2017**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Lisa Colmery-Pinkerton appeals pro se the district court’s judgment

affirming the Commissioner of Social Security’s denial of Colmery-Pinkerton’s

application for disability insurance benefits and supplemental security income


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Titles II and XVI of the Social Security Act. We review de novo, Ghanim v.

Colvin, 763 F.3d 1154, 1159 (9th Cir. 2014), and we affirm.

      Colmery-Pinkerton contends that the administrative law judge (“ALJ”) erred

in not adopting the recommendation of “the SSA representative” that Colmery-

Pinkerton is unable to work. We construe Colmery-Pinkerton’s pro se pleadings

liberally. See Garmon v. Cty. of Los Angeles, 828 F.3d 837, 846 (9th Cir. 2016).

Colmery-Pinkerton’s briefing indicates she intends the term “the SSA

representative” to refer to the attorney who represented her at her hearing before

the ALJ, and also perhaps to the vocational expert (“VE”) who testified at her

hearing.

      The ALJ did not err in disregarding the opening statement made by

Colmery-Pinkerton’s counsel during the hearing before the ALJ, arguing that

Colmery-Pinkerton was entitled to a disability finding. Although a claimant’s

counsel may introduce arguments in support of her case, such argument by counsel

is not sworn witness testimony that the ALJ must weigh in determining whether

the claimant is disabled. See 42 C.F.R.§§ 405.1030(b); 405.1036(c); 405.1036(d).

The determination of a claimant’s ability to work is reserved to the ALJ. See

McLeod v. Astrue, 640 F.3d 881, 884-85 (9th Cir. 2011).




                                          2
       Colmery-Pinkerton asserts that the ALJ disregarded the VE’s testimony that

she was unable to work. To the contrary, the ALJ properly posed a series of

hypothetical questions to the VE regarding the limitations the ALJ found to be

supported by the record evidence and incorporated into the residual functional

capacity assessment. See Osenbrock v. Apfel, 240 F.3d 1157, 1163 (9th Cir 2001)

(“An ALJ must propose a hypothetical that is based on medical assumptions

supported by substantial evidence in the record that reflects each of the claimant’s

limitations.”); 20 C.F.R. §§ 404.1545(a), 416.945(a). The ALJ did not err in

relying on the VE’s response to a hypothetical that incorporated all of Colmery-

Pinkerton’s limitations that were supported by substantial evidence. Osenbrock,

240 F.3d at 1164.

      AFFIRMED.




                                          3